DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on February 25th, 2022 have been entered.
The previously raised claim objection has been withdrawn in light of the amendment submitted by the Applicant on February 25th, 2022.
The previously raised claim objection 112 (b) has been withdrawn in light of the amendment submitted by the Applicant on February 25th, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 16-19, 21-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pilan (US 20130042885 A1)  in view of  Devaney (US 1121719 A).
Regarding claim 11, Pilan discloses a hair retainer (Fig. 1) with an elastic body of retainer (See Abstract) with longitudinal slot (Fig. 1, # 3). However, Pilan does not disclose the method of retaining a bundle of fiber in the retainer; and allowing the 
Pilan discloses the retainer is fabricated from an elastic material (See abstract). It would have been obvious to one of ordinary skills in the art before the time of the claimed invention was made to substitute the elastic material with styrene-butadiene rubber, since it has been held by the court that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Caroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Devaney teaches a method of retaining a bundle of fiber in a set shape (Fig. 4), the method comprising: passing the bundle through an opening defined by a body of a retainer (Refer to annotated Fig. 4); winding the bundle around a perimeter of the body outside the opening at least one full rotation (Fig. 4), wherein the winding tightens sides of the body defining the opening against the bundle so as to hold the bundle in the opening (Fig. 3); and passing an end of the bundle after the one full rotation back through the opening( Fig. 4), and allowing the bundle wound around the perimeter (Fig. 4) and the retainer to orient downward with gravity aligned with an entire length of the body under the weight of the retainer (The examiner notes that the bundle wrapped around the entire length of the retainer. Although it is shown in the horizontal configuration in Fig. 4, there is nothing than can prevent the retainer from pointing downward with gravity. The retainer has a weight and the bundle adds more weight to the retainer. Since the user intended to use the retainer in earth,  there will be always 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the elastic retainer of Pilan with the method of curling hair around the retainer as taught by Devaney to allow the strand of hair that is set or curled by the winding it spirally about the curler, and provide the user with a curled hair based on the user’s preference. 
Regarding claim 12, Pilan and Devaney disclose the claimed invention of claim 11. Devaney further teaches the winding winds the bundle around the perimeter more than one full rotation (Fig.3), and wherein the bundle does not overlap any prior turn of itself as rotated (Fig. 3).  
Regarding claim 13, Pilan and Devaney disclose the claimed invention of claim 11. Devaney further teaches the passing the bundle through the opening (Fig. 4) and the passing the end of the bundle pass through different points of the opening from one another (Fig.4).  
Regarding claim 16, Pilan and Devaney disclose the claimed invention of claim 11. Devaney further teaches the bundle is a tress of hair (Fig. 2-4). 
Regarding claim 17, Pilan discloses a hair retainer (Fig. 1), with retainer including a body extending a longest distance in a length dimension (Fig. 1.The examiner notes that the body is interpreted by the rectangular shape around the slot 3), and a single However, Pilan does not disclose the method of retaining a bundle of fibers in a set shape; and allowing the bundle wound around the surface and the retainer to orient downward with gravity aligned entirely with the length dimension of the retainer under the weight of the retainer such that the set shape of the bundle is a vertical helix.
Devaney teaches a method of retaining a bundle of fiber in a set shape (Fig.1-4), the method comprising: passing the bundle through the opening of the retainer (Fig.2); winding the bundle around the surface of the retainer at least one full rotation (Fig.3); and passing an end of the bundle after the one full rotation back through the opening(Fig. 4), wherein the method of retaining the bundle of fiber in the set shape with the retainer does not include any other retainer (Fig. 1-4) , and allowing the bundle wound around the surface (Fig. 4) and the retainer to orient downward with gravity aligned entirely with the length dimension of the retainer under the weight of the retainer (The examiner notes that the bundle wrapped around the entire length of the retainer. Although it is shown in the horizontal configuration in Fig. 4, there is nothing than can prevent the retainer from orienting downward with gravity along the entire length of the retainer. The retainer has a weight and the bundle adds more weight to the retainer. Since the user intended to use the retainer in earth, there will be always gravity force 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the hair retainer of Pilan with the method of curling hair through and around the retainer as taught by Devaney to allow the strand of hair that is set or curled by the winding it spirally  about the curler, and provide the user with a curled hair based on the user’s preference.
Regarding claim 18, Pilan and Devaney disclose the claimed invention of claim 17. Pilan further discloses the body completely terminates beyond ends of the opening in the length dimension with no other feature beyond the ends of the opening (The examiner notes that per the interpretation of claim 18 described in 112 b rejection above, the hair retainer has end surface beyond the opening for gripping purposes. Refer to Fig. 1). The combination of Pilan and Devaney does not disclose the retainer is fabricated entirely of a single-piece rubber. 
However, Pilan discloses the retainer is fabricated from an elastic material (See abstract). It would have been obvious to one of ordinary skills in the art before the time of the claimed invention was made to substitute the elastic material with styrene-butadiene rubber, since it has been held by the court that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Caroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 19, Pilan and Devaney disclose the claimed invention of claim 17. Pilan further discloses the body has a convex, continuous, and constant cross-section bounded by the surface about an entire length of the opening (Fig. 1). Devaney further teaches the winding winds the bundle around the surface more than Page 4 of 12Application: 16/042,590Attorney Docket: 21.0004.1one full rotation so that the bundle takes on a helical shape with a constant radius of curvature that does not overlap any prior turn of itself as rotated (Fig. 3 and Fig. 4).  
Regarding claim 21, Pilan and Devaney disclose the claimed invention of claim 11. Pilan further discloses the elastic body is resilient and at rest clamps the bundle so as to hold the bundle in the opening (The examiner notes that the polypropylene material makes the elastic material of the body a resilient material. Para. 0031 “the polymer used is preferably of the type of polypropylene” and Abstract. “The band is made of a polymeric material with high mechanical fatigue strength, i.e., with a rigidity that is suitable to provide a high consistency and flexibility of the elastic type”. Refer to Fig. 5 & para. 0028 for clamping the hair at rest).
Regarding claim 22, Pilan and Devaney disclose the claimed invention of claim 17. Pilan further discloses the retainer is resilient (the retainer is fabricated from an elastic material. See abstract). Devaney further teaches and at rest clamps the bundle so as to hold the bundle in the opening (Fig.4). 
Regarding claim 23, Pilan and Devaney disclose the claimed invention of claim 11. Pilan further discloses the opening (3) is not straight in the body and changes direction along the length of the body (Fig. 1).
Regarding claim 24, Pilan and Devaney disclose the claimed invention of claim 17. Pilan further discloses the opening (3) is not straight and changes direction proceeding along the length dimension in the body (Fig. 1).
Regarding claim 27, Pilan and Devaney disclose the claimed invention of claim 11. Pilan further discloses the retainer is a continuous and single-piece material (Fig. 1) having a surface friction to retain the bundle when wet in the set shape without any additional element (The examiner notes that the polypropylene material makes the elastic material of the body a resilient material with surface friction as shown in Fig. 1 # 3 that is capable to retain the bundle when wet in the set shape without any additional element).  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pilan (US 20130042885 A1), Devaney (US 1121719 A) as applied to claim 11 above, and in further view of Ford (US 6003520 A).
Regarding claim 14, Pilan and Devaney disclose the claimed invention of claim 11 except wherein the bundle is wet during the first and the second passing and the winding, the method further comprising: allowing the bundle to dry as wound about the body; and removing the bundle from the retainer when dry.
Ford teaches a hair styling device accessory and method of use wherein the bundle is wet during the first and the second passing and the winding (Abstract “In use, a portion of wetted hair is rolled onto the elongated body”), the method further comprising: allowing the bundle to dry as wound about the body (Cl. 1 Line 63-65 “The elongated body is retained in the aperture and the rolled hair is securely held place. The 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of the combination of Pilan and Devaney with the method of allowing the usage of wet bundle, allow it to dry about the retainer, and removed it  from the retainer when dry as taught by Ford so it results in the hair having more waves and style than it previously had. The hair may be further styled by use of a brush or hair dryer, if desired.
Regarding claim 15, The combination of Pilan, Devaney and Ford disclose the claimed invention of claim 14. Devaney further teaches wherein the retainer is not bent about an external axis or passed into itself at any point in the method of retaining the bundle in the set shape (Fig.1-4).  

Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pilan (US 20130042885 A1), Devaney (US 1121719 A) as applied to claim 17 above, and in further view of Ford (US 6003520 A).
Regarding claim 20, Pilan and Devaney disclose the claimed invention of claim 17. Devaney further teaches the bundle is a tress of wet hair (Fig 2-4), wherein the passing the bundle through the opening passes nearly all of the bundle through the opening (Fig. 4). The combination of Pilan and Devaney does not disclose the retainer is fabricated entirely of styrene-butadiene rubber, and the method further comprising: 
However, Pilan discloses the retainer is fabricated from an elastic material (See abstract). It would have been obvious to one of ordinary skills in the art before the time of the claimed invention was made to substitute the elastic material with styrene-butadiene rubber, since it has been held by the court that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Caroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Furthermore, Ford teaches a hair styling device accessory and method of use such that the method further comprising: allowing the bundle to dry as wound about the body (Cl. 1 Line 63-65 “The elongated body is retained in the aperture and the rolled hair is securely held place. The hair is allowed to dry”); and removing the bundle from the retainer when dry (Cl. 3 Line 23-24 “Once the hair 12 is dry, the elongated body 14 is removed from the aperture 22 and the hair 12 is released”) so it results in the hair having more waves and style than it previously had. The hair may be further styled by use of a brush or hair dryer, if desired (Cl. 2 Line 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the combination of the hair retainer and method of Pilan,  Devaney with allowing the bundle to dry about the retainer body, and removed it  from the retainer when dry as taught by Ford so it results in the hair having more waves and style than it previously had. The hair may be further styled by use of a brush or hair dryer, if desired.
Regarding claim 26, Pilan and Devaney and Ford disclose the claimed invention of claim 20. Ford further teaches wherein the allowing the bundle to dry (Cl. 1 Line 63-65 “The elongated body is retained in the aperture and the rolled hair is securely held place. The hair is allowed to dry”) includes allowing the bundle and the body to hang vertically under the weight of the retainer so that the set shape is a vertical helix (Fig. 4 of Devaney, as explained above in claim 11 and 17).  

Response to Arguments
Applicant’s arguments filed on 02-25-2022 with respect to claims 11-24 and 26-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s argument:
The examiner notes that regarding the applicant’s argument for the limitation in page 8:
 “and allowing the bundle wound around the perimeter and the retainer to orient downward with gravity aligned with an entire length of the body under the weight of the retainer  such that the set shape of the bundle is a vertical helix”, and  that Devaney (US 1121719 A) teaches only horizontal uses for its hair curler.

In response:
The examiner notes that the bundle wrapped around the entire length of the retainer in a helix shape as shown Fig. 4 of Devaney. Although it is shown in the horizontal 

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772